DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks in Applicant’s responses filed 02/10/2022 that Seeley, et al., US 20030088179 and Jensen, et al., US 20130211419 do not teach a stereotactic frame coupled to a registration fixture and a plurality of fiducial markers coupled to a mounting arm. Applicant’s position has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejections are hereby made in view of newly found prior art, Robbins, et al., US 20110098553.

Withdrawn Objections
The objections to claims and drawings have been withdrawn pursuant of applicant's amendments filed on 02/10/2022. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 02/10/2022, rejections made to claims 5 and 6-8under 35 U.S.C. 101, have been withdrawn.
	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the stereotactic fixture" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley, et al., US 20030088179, hereafter referred to as “Seeley”, in view of Jensen, et al., US 20130211419, hereafter referred to as “Jensen” and Robbins, et al., US 20110098553, hereafter referred to as Robbins.

Regarding claim 1, Seeley teaches a surgical system (see system 10 of fig. 1) comprising: 
an intraoperative surgical tracking computer (see item 30 of fig. 1 and paragraph 36 for the workstation ) comprising: 
a processor circuit (paragraph 44 states that the workstation is a conventional data processing workstation including a processor (paragraph 46)); and 
a memory comprising machine-readable instructions configured to cause the processor circuit (see paragraph 52 for the non-volatile memory) to: 
provide a medical image volume defining an image space (see paragraph 20-21 for the volumetric data set indicative of the image space), the medical image volume comprising: 
an anatomical feature of a patient (see fig. 1 and paragraph 42 for the patient); 
a registration fixture (see fluoroscope calibration fixture 50 of fig. 3 including a releasable clamp assembly 51 of fig. 3 and paragraph 47) comprising a plurality of fiducial markers (see the array of radiopaque point-like markers 54 of fig. 3); 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient; (see paragraph 42 for how the calibration fixture 50 is positioned relative to the patient’s body); and 
based on the medical image volume, determine a position of each the fiducial marker of the plurality of markers with respect to the image space (see paragraph 42 for the characterization of the positions of the plurality of markers affixed to the calibration fixture); 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature (see paragraph 49 which states that “The tracking element T2 (FIG. 3) may, for example, be a point-origin defining tracking element that identifies the spatial coordinates and orientation of its housing, hence, with a rigid coordinate transform, also specifies the position and orientation coordinates of the object to which it is attached. Thus, the tracking element T2 may with one measurement determine the positions of all markers in the calibration fixture, and the position and orientation of the fixture itself or the horizontal surface of the camera assembly”, so that when fixed with respect to the patient, the patient’s positions and orientations can be tracked based on the measurements obtained from tracking the markers of the calibration fixture); 
provide a tracking data frame defining a tracking space (see paragraph 69 for the coordinate axes determination), the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture (see paragraph 71-72 for the tracker elements); and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space (see paragraph 73-74 for the discussion of how the patient’s position is determined based on the tracking elements); and 
a surgical robot comprising: a robot arm configured to position a surgical end-effector (see paragraph 22 for the robotic elements with linkages and supports); and 
a controller (see paragraph 44 for the workstation) connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space (see paragraph 22); 
Seeley does not teach determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient.
However, Jensen teaches a system for image-based robotic surgery (see abstract and fig. 8) used for determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm (see paragraph 28 for the registration of the robotic arm to the coordinate systems and patient anatomy); and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient (see paragraph 29 for the actuation of the robotic system to positions relative to the patient for surgery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s robotic links for surgical procedures the way Jensen teaches to facilitate efficient intraoperative imaging in a setting where repositioning and/or reorientation of the imaging source and detector relative to the patient anatomy and/or each other is likely required. See paragraph 3 of Jensen.
Seeley in view of Jensen does not teach wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.
However, Robbins teaches an image guidance system in fig. 1 including a head fixation device 53 of fig. 3, wherein the surgical system includes a stereotactic frame (head fixation device 54 of fig. 3 and paragraph 177) configured to be fixed to a patient's head (see fig. 3); wherein the registration fixture (head fixation device 53) is coupled to the stereotactic frame (head fixation device 54) and the tracking data frame (fixed reference 66 of fig. 3 and paragraph 185) is coupled to a mounting arm (clamp element 56 of fig. 3 and paragraph 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s fixture as modified by Jensen, with Robbins stereotactic frame that is configured to be fixed to a patient's head and wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 



Regarding claim 2, Seeley in view of Jensen and Robbins teaches all the limitations of claim 1 above. 
Seeley further teaches a computerized tomography (CT) scanning device (see fig. 1 and paragraph 36 for the C-arm) configured to: 
capture a CT image of a stereotactic frame (fixture 50) that is fixed to the patient, the anatomical feature of the patient, and a CT localizer that is removably attached to the stereotactic frame, the CT localizer comprising the plurality of fiducial markers (see paragraphs 60-61 for the CT image); and 
provide the CT image to the intraoperative surgical tracking computer, wherein the medical image volume is based on the CT image (see paragraph 62 for the use of the CT images to establish the coordinate system by the processor).

Regarding claim 3, Seeley in view of Jensen and Robbins teaches all the limitations of claim 1 above. 
Sealey further teaches a fluoroscopy (fluoro) image capture device (see fig. 1 for system 10) comprising: 
an image intensifier (camera 24 of fig. 1), wherein the registration fixture comprises a fixture (T2 of fig. 1) fixedly attached to the image intensifier (see fig. 1 and paragraph 40), 
wherein the fluoro image capture device (see fig. 1 for system 10) is configured to: 
capture a first fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers from a first fluoro image perspective (see the protocol in fig. 4 and paragraph 51 and paragraph 20 for a first of the plurality of fluoroscope shots), 
wherein the plurality of fiducial markers causes a first plurality of shadows on the first fluoro image that are fixed from a first perspective with respect to the registration fixture (see paragraph 50 which states that for each of the markers “when more than one array at different depths is used, the patterns are positioned so that as the source/camera alignment changes, BBs of one pattern cast shadows substantially distinct from those of the other pattern(s)”, hence teaching the first plurality of shadows); 
capture a second fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers from a second fluoro image perspective different from the first fluoro image perspective (see the protocol in fig. 4 and paragraph 51 and paragraph 20 for a first of the plurality of fluoroscope shots), 
wherein the plurality of fiducial markers causes a second plurality of shadows on the second fluoro image that are fixed from a second perspective with respect to the registration fixture  (see paragraph 50 which states that for each of the markers “when more than one array at different depths is used, the patterns are positioned so that as the source/camera alignment changes, BBs of one pattern cast shadows substantially distinct from those of the other pattern(s)”, hence teaching the first plurality of shadows); and 
provide the first fluoro image and the second fluoro image to the intraoperative surgical tracking computer (see fig. 7 and paragraph 71), 
wherein the medical image volume is based on the first fluoro image and the second fluoro image (see fig. 7 and paragraph 67).

Regarding claim 4, Seeley in view of Jensen and Robbins teaches all the limitations of claim 1 above. 
Seeley further teaches an intraoperative tracking device (see the tracking system in paragraph 22) comprising a plurality of tracking cameras (see paragraph 19 for the camera used in tracking the markers), the intraoperative tracking device configured to:
capture, by the plurality of tracking cameras, a plurality of tracking images of the first plurality of tracked markers and the patient (see paragraph 36); and 
provide the plurality of tracking images to the intraoperative surgical tracking computer (see paragraph 42), 
wherein the tracking data frame is based on the plurality of tracking images  (see paragraph 22).

Regarding claim 5, Seeley teaches a surgical system (see system 10 of fig. 1) comprising: 
an intraoperative surgical tracking computer (see item 30 of fig. 1 and paragraph 36 for the workstation ); 
a display system (see display 32 of fig. 1 and paragraph 36) operationally coupled to the tracking computer (see paragraph 36 which states that the display 32 is part of the workstation); 
a registration fixture (see fluoroscope calibration fixture 50 of fig. 3 including a releasable clamp assembly 51 of fig. 3 and paragraph 47) that is configured to be fixed to the anatomical feature of the patient (see paragraph 42 for how the fixture is positioned relative to the patient’s body); and 
a plurality of fiducial markers (see the array of radiopaque point-like markers 54 of fig. 3) that are fixed with respect to the registration fixture (see paragraph 47 which includes that the point-like markers 54 are held by sheets 52 of radiolucent material which are embedded in the releasable clamp assembly 51. Also see fig. 3 for the illustration of the markers 54, the sheets 52 and the clamp 51 of the calibration fixture 50); 
a surgical robot comprising: a robot arm configured to position a surgical end-effector (see paragraph 22 for the robotic elements with linkages and supports); and 
Seeley does not teach a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient, and an imaging device operationally coupled to the surgical robot and the interoperative surgical tracking computer.
However, Jensen teaches a controller (see controller 55 of fig. 8) connected to the robot arm (the controller 55 is for controlling the robot system 48), wherein the controller (controller 55 of fig. 8) is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient (paragraph 30 states that “Referring to FIG. 8, an embodiment similar to that of FIG. 7 is illustrated, with exception that the second imaging pair element stand (32) is a simple manually-movable configuration, as shown, for example, in FIGS. 2A and 2B. In one embodiment, the second imaging element (26) coupled to the manually movable stand (32) may be manually pulled into a position or orientation (i.e., by temporarily loosening or unlocking the manual joints 68), and the robotic arm (34) may be configured to automatically follow this action by placing the first imaging element (24) in a desired related position or orientation--or allow for haptic guidance to such desired related position or orientation under the power of the operator's own manual loads”. Meaning the controller moves the robotic arm to positions and orientations that facilitate surgery on a patient as those would be desired positions or orientations during the surgery), and 
an imaging device (two fluoroscopic imaging elements 24 and 26 of fig. 8) operationally coupled to the surgical robot (see fig. 8) and the interoperative surgical tracking computer (see controller 74 of fig. 8, which is a computing workstation).


    PNG
    media_image1.png
    659
    571
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s robotic links for surgical procedures the way Jensen teaches to facilitate efficient intraoperative imaging in a setting where repositioning and/or reorientation of the imaging source and detector relative to the patient anatomy and/or each other is likely required for use in a surgical procedure on a patient. See paragraph 3 of Jensen.
Seeley in view of Jensen does not teach wherein the registration fixture is coupled to the stereotactic frame and the plurality of fiducial markers are coupled to a mounting arm.
However, Robbins teaches an image guidance system in fig. 1 including a head fixation device 53 of fig. 3, wherein the surgical system includes a stereotactic frame (head fixation device 54 of fig. 3 and paragraph 177) configured to be fixed to a patient's head (see fig. 3) wherein the registration fixture (head fixation device 53) is coupled to the stereotactic frame (head fixation device 54) and the plurality of fiducial markers (fixed reference 66 of fig. 3 and paragraph 185) are coupled to a mounting arm (clamp element 56 including fiducial markers of fig. 3 and paragraph 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s fixture as modified by Jensen, with Robbins stereotactic frame that is configured to be fixed to a patient's head and wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Seeley and Robbins.

Regarding claim 6, Jensen teaches a surgical robotic system for use insurgical procedures (see fig. 8 for the flexible and mobile intraoperative imaging configuration including a robotic surgery system 48) comprising: 
a robotic base (see annotated fig. 8 below for the robotic base), a display (user interface 78 of fig. 8 and paragraph 28) and a robotic arm (robotic arm 34 of fig. 8) extending from the robot base, an end effector (mounting fixture 50 of fig. 8 and paragraph 28) coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures (see paragraph 28); 
an imaging device (two fluoroscopic imaging elements 24 and 26 of fig. 8) operationally coupled to the robotic system (see fig. 8)
a registration fixture (tracking marker array 56) that is configured to be fixed to an anatomical feature of the patient (see paragraph 21 and fig. 8 for the arrays 56 fixed to the patient); 
a controller (controller 74) connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient (see paragraph 26 for the functions of the controller in controlling the movements of the robotic arm).


    PNG
    media_image2.png
    700
    644
    media_image2.png
    Greyscale

Jensen does not teach a stereotactic frame configured to be fixed to a patient's head; 
an imaging device operationally coupled to the stereotactic frame; 
a plurality of fiducial markers that are fixed with respect to the registration fixture.
However, Seeley teaches an intraoperative surgical tracking computer (see system 10 of fig. 1 and paragraph 36 for the workstation 30) for use in cranial surgical procedures (see paragraph 2 which includes that the clamp is for use in brain surgery) comprising a stereotactic frame configured to be fixed to a patient's head (see fluoroscope calibration fixture 50 of fig. 3 including a releasable clamp assembly 51 of fig. 3 and paragraph 47); 
an imaging device (see system 10 of fig. 1) operationally coupled to the stereotactic frame (see clamp 51 of fig. 3); 
a plurality of fiducial markers (see the array of radiopaque point-like markers 54 of fig. 3) that are fixed with respect to the registration fixture (see paragraph 47 which includes that the point-like markers 54 are held by sheets 52 of radiolucent material which are embedded in the releasable clamp assembly 51. Also see fig. 3 for the illustration of the markers 54, the sheets 52 and the clamp 51 of the calibration fixture 50); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Jensen’s robotic system 48, with Seeley’s tracking features including the markers for accurate navigation within the surgery space. See paragraphs 12-15 of Seeley. 
Jensen in view of Seeley does not teach wherein the registration fixture is coupled to the stereotactic frame and the plurality of fiducial markers are coupled to a mounting arm.
However, Robbins teaches an image guidance system in fig. 1 including a head fixation device 53 of fig. 3, wherein the surgical system includes a stereotactic frame (head fixation device 54 of fig. 3 and paragraph 177) configured to be fixed to a patient's head (see fig. 3) wherein the registration fixture (head fixation device 53) is coupled to the stereotactic frame (head fixation device 54) and the plurality of fiducial markers (fixed reference 66 of fig. 3 and paragraph 185) are coupled to a mounting arm (clamp element 56 including fiducial markers of fig. 3 and paragraph 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Jensen’s tracking marker array as modified by Seeley, with Robbins stereotactic frame that is configured to be fixed to a patient's head and wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 


Regarding claim 7, Jensen in view of Seeley teaches all the limitations of claim 6 above. 
Jensen further teaches wherein the imaging device is a telescoping C-arm scanner (see fig. 1A).

Regarding claim 8, Jensen in view of Seeley teaches all the limitations of claim 6 above. 
Jensen further teaches wherein the imaging device is a fluoroscope (see paragraph 21).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 17/121091 (US 20210121249 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16362879
Copending Application No. 17121091
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.
9. A surgical robot system comprising: 




a registration fixture, having one or more registration markers, indicating a location of a target anatomical structure in the navigational space and one or more registration fiducials indicating a location of the target anatomical structure in an image space; wherein the surgical robot system is configured to associate the location of the target anatomical structure with the patient fixture instrument in the navigational space and the image space taking into account (1) a relationship between the one or more registration markers and the one or more fiducials and (2) a relationship between the registration makers and the DRB markers, and wherein the patient fixture instrument is located in a position different from the target anatomical structure.
10. The robot system of claim 9, further comprising a display configured to show a graphical representation of the target anatomical structure in relation to a surgical instrument, wherein the surgical instrument comprises instrument markers.






1. A surgical robot system comprising: a surgical robot base; a surgical robot arm electronically coupled to the surgical robot base; and an end-effector, coupled to the surgical robot arm, having a guide tube configured to receive an instrument assembly, the instrument assembly containing one or more grooves disposed along a length of the instrument assembly, wherein the guide tube is configured to engage at least one of the grooves to restrict rotational movement of the instrument assembly within the guide tube.



















a dynamic reference base (DRB) attached to patient fixture instrument, wherein the dynamic reference base has one or more DRB markers indicating a position of the patient fixture instrument in a navigational space; 




Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of copending Application No. 16/380413 (US20200297228A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16362879
Copending Application No. 16380413
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

17. A robotic system comprising: a robotic arm coupled to a base; a display coupled to the base; an imaging device operationally coupled to the robotic arm and the display; a processor circuit; and a memory comprising machine-readable instructions configured to cause the processor circuit to: provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; a registration fixture that is fixed with respect to the anatomical feature of the patient; and a plurality of fiducial markers that are fixed with respect to the registration fixture; based on the medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, a position of the fiducial marker with respect to the image space; determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space, an electrode configured to be positioned within the anatomical feature, wherein the anatomical feature is a cerebral cortex.


Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 17 of copending Application No. 15629043 (US20170348061A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16362879
Copending Application No. 15629043
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

1. (Currently Amended) A surgical robot system comprising: a robot arm, a robot base and a display coupled to the robot base, the robot arm extending from the robot base and configured to perform surgical procedures; at least two dynamic reference bases (DRB) each attached to a first and second patient fixture instrument, respectively, wherein the at least two dynamic reference bases each have one or more markers indicating a position of the respective patient fixture instrument in a navigational space; a registration fixture, having one or more registration markers, indicating a location of a target anatomical structure in the navigational space and one or more registration fiducials indicating a location of the target anatomical structure in an image space; wherein the surgical robot system is configured to associate the location of the target anatomical structure with each of the first and second patient fixture instruments in the navigational space and the image space taking into account (1) a relationship between the one or more registration markers and the one or more fiducials and (2) a relationship between the registration markers and the markers of the at least two dynamic reference bases, and wherein each of the first and second patient fixture instruments are located in a position different from the target anatomical structure, wherein the robot arm is configured to selectively move an end effector along a x, y, and z axes and configured for selective rotation about one of the x, y, and z axes based on a chosen surgical procedure, and 
wherein position data from each one of the at least two dynamic reference bases is continuously given an accuracy weight and the position data from the more accurate dynamic reference base is weighed more strongly than the position data from the less accurate dynamic reference base for tracking patient anatomy without the need to recalibrate the two dynamic reference bases.

1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

7. (Currently Amended) A surgical robot system comprising: a robot base having a display; a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base; an end-effector, coupled to the robot arm, containing one or more end-effector tracking markers; a plurality of dynamic reference bases (DRB) each attached to a patient fixture instrument, respectively, wherein the plurality of dynamic reference bases each have one or more tracking markers indicating a position of the respective patient fixture instrument in a navigational space; a registration fixture, having one or more registration markers, indicating a location of a target anatomical structure in the navigational space and one or more registration fiducials indicating a location of the target anatomical structure in an image space; a first camera system and a second camera system, the first and second camera systems able to detect the one or more tracking markers of the plurality of dynamic reference bases; wherein the surgical robot system is configured to associate the location of the target anatomical structure with each of the patient fixture instruments in the navigational space and the image space taking into account (1) a relationship between the one or more registration markers and the one or more fiducials and (2) a relationship between the registration markers and the markers of the at least two dynamic reference bases, and wherein each of the patient fixture instruments are located in a position different from the target anatomical structure, wherein the robot arm is configured to selectively move an end effector along a x, y , and z axes and configured for selective rotation about one of the x, y, and z axes based on a chosen surgical procedure, and wherein position data from each one of the dynamic reference bases is continuously given an accuracy weight and the position data from the more accurate dynamic reference base is weighed more strongly than the position data from the less accurate dynamic reference base for tracking patient anatomy without the need to recalibrate the dynamic reference bases
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

17. A robotic system comprising: a robotic arm coupled to a base; a display coupled to the base; an imaging device operationally coupled to the robotic arm and the display; a processor circuit; and a memory comprising machine-readable instructions configured to cause the processor circuit to: provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; a registration fixture that is fixed with respect to the anatomical feature of the patient; and a plurality of fiducial markers that are fixed with respect to the registration fixture; based on the medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, a position of the fiducial marker with respect to the image space; determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space, an electrode configured to be positioned within the anatomical feature, wherein the anatomical feature is a cerebral cortex.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10893912. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the U.S. Patent.
Instant Application 16362879
U.S. Pat. No. 10893912
6. (Currently Amended) A surgical robotic system for use in cranial surgical procedures comprising: a robotic base, a display and a robotic arm extending from the robot base, an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures; a stereotactic frame configured to be fixed to a patient's head; an imaging device operationally coupled to the robotic system and the stereotactic frame; a registration fixture that is configured to be fixed to an anatomical feature of the patient; a plurality of fiducial markers that are fixed with respect to the registration fixture; a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient wherein the registration fixture is coupled to the stereotactic frame and the plurality of fiducial markers are coupled to a mounting arm.
1. A surgical robot system comprising:
a robot base having a display;
a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base; and
an end-effector, coupled to the robot arm, containing one or more end-effector tracking markers;
wherein the robot base is in electronic communication with the robot arm and the end effector,
wherein the one or more end-effector tracking markers are configured to be detected by a camera system and the display is configured to indicate a location of the end-effector in relation to at least one of the robot base and the robot arm,
wherein the robot arm is configured to selectively move the end-effector along the x, y, and z axes and configured for selective rotation about one of the x, y, and z axes,
wherein the robot arm does not provide six degrees of freedom,
wherein the robot arm is configured to position the end-effector in location to optimize the placement of pedicle screws.
Regarding claim 6, a surgical robotic system for use in cranial surgical procedures comprising: 
a robotic base, a display and a robotic arm extending from the robot base, an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures;
a stereotactic frame configured to be fixed to a patient's head; 
an imaging device operationally coupled to the robotic system and the stereotactic frame; 
a registration fixture that is fixed with respect to an anatomical feature of the patient; a plurality of fiducial markers that are fixed with respect to the registration fixture; 
a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient.

4. A surgical robot system comprising:
a robot base having a display;
a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base; and
an end-effector, coupled to the robot arm, containing one or more end-effector tracking markers;
wherein the robot base is in electronic communication with the robot arm and the end effector,
wherein the one or more end-effector tracking markers are configured to be detected by a camera system and the display is configured to indicate a location of the end-effector in relation to at least one of the robot base and the robot arm,
wherein the robot arm is configured to selectively move the end-effector along the x, y, and z axes, wherein the robot arm does not provide six degrees of freedom,
wherein the robot arm is configured to position the end-effector in location to optimize the placement of pedicle screws.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10653497. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the U.S. Patent.

	
Instant Application 16362879
U.S. Pat. No. 10653497
Regarding claim 6, a surgical robotic system for use in cranial surgical procedures comprising: 
a robotic base, a display and a robotic arm extending from the robot base, 
an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures;
 a stereotactic frame configured to be fixed to a patient's head; an imaging device operationally coupled to the robotic system and the stereotactic frame; 
a registration fixture that is fixed with respect to an anatomical feature of the patient; 
a plurality of fiducial markers that are fixed with respect to the registration fixture; 
a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient.

1. A surgical robot system comprising:
a dynamic reference base adapted to attach to a patient fixture instrument, wherein the dynamic reference base has reference retroreflective markers, which are configured to be tracked by a camera system, indicating a position of the patient fixture instrument in a camera coordinate system associated with the camera system;
a temporary registration fixture device adapted to be temporarily attached to the patient and having:
temporary retroreflective markers trackable by the camera system, indicating a location of a target anatomical structure in the camera coordinate system and
radiopaque markers indicating a location of the target anatomical structure in an image coordinate system defined by an imaging system, the temporary retroreflective markers being in a fixed position relative to the radiopaque markers;
wherein the surgical robot system has a processor configured to perform an initial registration of the target anatomical structure from the imaging coordinate system to the camera coordinate system by associating a spatial location of the radiopaque markers of the temporary registration fixture device in the image coordinate system to a spatial location of the retroreflective markers of the temporary registration fixture device in the camera coordinate system based on the fixed position relationship of the temporary retroreflective markers relative to the radiopaque markers;
wherein the processor of the surgical robot system is configured to transfer the initial registration of the target anatomical structure relative to the temporary registration fixture device to a subsequent registration of the target anatomical structure relative to the dynamic reference base based on a relative position relationship between the temporary retroreflective markers and the reference retroreflective markers; and
wherein the dynamic reference base is configured to track the target anatomical structure in the camera coordinate system after the subsequent registration occurs.

Regarding claim 6, a surgical robotic system for use in cranial surgical procedures comprising: 
a robotic base, a display and a robotic arm extending from the robot base, an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures;
a stereotactic frame configured to be fixed to a patient's head; 
an imaging device operationally coupled to the robotic system and the stereotactic frame; 
a registration fixture that is fixed with respect to an anatomical feature of the patient; a plurality of fiducial markers that are fixed with respect to the registration fixture; 
a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient.

12. A surgical robot system comprising:
a temporary registration fixture adapted to be temporarily attached to a patient and having initial optical markers trackable by a camera system and radiopaque markers detectable by image analysis and at a fixed position from the initial optical markers;
a dynamic reference base adapted to attach to a patient fixture and having reference optical markers trackable by the camera system;
a processor configured to perform an initial registration of a target anatomical structure from an imaging coordinate system to a camera coordinate system based on:
detection of the radiopaque markers contained in an image of the anatomical structure taken by an imaging system;
detection of the initial optical markers by the camera system; and
the fixed position relationship between the radiopaque markers and the initial optical markers;
wherein the processor is further configured to transfer the initial registration to a subsequent registration of the target anatomical structure relative to the dynamic reference base based on a relative position relationship between the initial optical markers and the reference optical markers.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793   

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793